              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-0048-MR-WCM-2


UNITED STATES OF AMERICA,          )
                                   )
                    Plaintiff,     )
                                   )
               vs.                 )                         ORDER
                                   )
(2) CRISTIN MARIE LIVINGSTON,      )
                                   )
                    Defendant.     )
__________________________________ )

      THIS MATTER is before the Court on Defendant Cristin Marie

Livingston’s Consent Motion to Allow Change of Plea Hearing to be

Conducted by Video [Doc. 76].

      On June 2, 2020, the Defendant Livingston was charged in a Bill of

Indictment with various drug offenses in violation of 21 U.S.C. §§ 846,

841(a)(1). [Doc. 1]. On June 22, 2020, Defendant Livingston’s arraignment

was held, at which time the Magistrate Judge calendared the case to the

August 31, 2020 trial term. On August 18, 2020, the Court continued the case

to the November 2, 2020 trial term. [Doc. 48]. On October 30, 2020, the Court

continued the case to its current setting during the January 4, 2021 trial term.

[Doc. 65]. On November 16, 2020, the Government filed an executed plea

agreement and factual basis as to Defendant Livingston. [Docs. 74, 75].


     Case 1:20-cr-00048-MR-WCM Document 79 Filed 12/04/20 Page 1 of 3
      Defendant Livingston now seeks to have the Rule 11 Hearing in this

matter conducted by video teleconference. [Doc. 76 at 1-2]. As grounds,

counsel for the Defendant states that the Defendant is presently detained in

the Swain County Detention Center and six (6) deputies with the Swain

County Sheriff’s Office have tested positive for COVID-19. [Id.]. Counsel for

Defendant Livingston further represents that the Defendant and the

Government consent to the request for the Rule 11 Hearing to be conducted

by video teleconference. [Id. at 3].

      The Court finds, under the unique circumstances of this case, that

conducting a Rule 11 Hearing in this matter by video teleconference is

appropriate. Considering the limitations on the personnel available to

transport the Defendant to and from the Courthouse and the Swain County

Detention Center and the attendant risk associated with such transport at the

present time, and the fact that the Defendant’s trial is scheduled for the

January 4, 2021 trial term and transportation of the Defendant for an in-

person Rule 11 Hearing before the trial term is unlikely to be possible under

the circumstances, the Court finds that the Defendant’s Rule 11 Hearing

“cannot be further delayed without serious harm to the interests of justice.”

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) PL 116-

136, March 27, 2020, 134 Stat 28; [3:20-mc-00048, Doc. 8 at 3].

                                       2

     Case 1:20-cr-00048-MR-WCM Document 79 Filed 12/04/20 Page 2 of 3
     For the reasons state herein, and pursuant to the CARES Act and this

Court’s Standing Order [3:20-mc-48, Doc. 8], the Defendant’s Rule 11

Hearing may take place by means of video teleconference.

     Accordingly, IT IS, THEREFORE, ORDERED that Defendant Cristin

Marie Livingston’s Consent Motion to Allow Change of Plea Hearing to be

Conducted by Video [Doc. 76] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by video

teleconference.

     IT IS SO ORDERED.

                                Signed: December 4, 2020




                                     3

     Case 1:20-cr-00048-MR-WCM Document 79 Filed 12/04/20 Page 3 of 3
